Name: Decision of the EEC-Switzerland Joint Committee No 7/73 on goods which are en route on 1 April 1973
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-06-18

 Avis juridique important|21973D0618(23)Decision of the EEC-Switzerland Joint Committee No 7/73 on goods which are en route on 1 April 1973 Official Journal L 160 , 18/06/1973 P. 0072DECISION OF THE JOINT COMMITTEE No 7/73 on goods which are en route on 1 April 1973THE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Swiss Confederation signed at Brussels on 22 July 1972;Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative coorporation, and particular Article 28 thereof;Whereas it is desirable to enable goods which were despatched before 1 April 1973 and on that date are en route because of force majeure or exceptional circumstances to benefit from Article 3 (1) of the Agreement;HAS DECIDED :Sole ArticleGoods which on 1 April 1973 are en route because of force majeure or exceptional circumstances may be allowed until 15 May 1973, to benefit from Article 3 (1) of the Agreement subject to submission to the customs authorities of the importing State of the documents required before 1 April 1973 in order to benefit from the said provisions.Done at Brussels, 30 January 1973.For the Joint CommitteeThe ChairmanP.H. WURTHThe SecretariesF.BLANKART M.LOY